Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 67-70, 76-78 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 66, 71-75, 79-87 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baumgarten et al. Combining AI methods for Learning Bots in a Real-Time Strategy Game, as cited in an IDS and hereafter known as Baumgarten.

Regarding claim 66, Baumgarten teaches a method (abstract) comprising:
at a computing system including non-transitory memory and one or more processors, wherein the computing system is communicatively coupled to a display device and one or more input devices (implicit from at least the abstract)::
instantiating a first objective-effectuator (OE) (page 4, left column, last paragraph,
''ships'') associated with a first set of attributes (page 5, left column, third paragraph,
"(a) proximity to the ship's target if this has been specified (b) distance to any threatening opponent ships, and (c) distance to any general opponent targets'') and a second OE (page 4, left column, last paragraph, "metafleet'') associated with a second set of attributes (page 6, second paragraph, "the starting sea territory for metafleet 1 (which can be in either low, mid, or high enemy threat areas) [. .. } the aim of the second large-scale metafleet movement, the attack time, and the number of battleships in meta fleet 1 '') into a synthesized reality (SR) setting (abstract, the computer simulation of a combat corresponding to the synthesised reality setting), wherein the first OE is encapsulated within the second OE page 4, left column, last paragraph, a ship is part of a fleet and of a metafleet);
providing a first objective to the first OE based on the first and second sets of attributes (page 5, left column, third paragraph, "determines the direction for each ship in a
fleet using (a) proximity to the ship's target if this has been specified (b) distance to any
threatening opponent ships, and (c) distance to any general opponent targets", "A direction vector for each ship is calculated in light of the overall aim of the large-scale metafleet movement'');
providing a second objective to the second OE based on the second set of attributes (page 4, right column, third paragraph, "aims for the large scale movements''), wherein the first and second objectives are associated with a first time period between a first temporal point and a second temporal point (implicit in a game depending on a sequence of time-related objectives and actions, see also page 4, second
paragraph, "a function of time", see also Fig. 7);
generating a first set of actions associated with the first time period for the first OE based on the first objective (page 5, left column, third paragraph, "the ship will
sail in the direction of the opponent's fleets", as an example of possible action from multiple actions that a ship can perform in a combat); 
generating a second set of actions associated with the first time period for the second OE based on the second objective (page 5, left column, second paragraph,
"determine both the best formation of a set of fleets into a metafleet, and the direction of
travel of the metafleet given the aims of the large-scale movement currently being executed''); and
rendering for display the SR setting including the first set of actions performed by the first OE and the second set of actions performed by the second OE (see at least abstract, Fig. 1 and 5).

(page 4, left column, last paragraph, page 1, left column, first paragraph, users specifying different game settings.).

Regarding claim 72, Baumgarten teaches the method of claim 66, wherein the SR setting is associated with an event page 4, right column, second
paragraph, "The exact positions of the metafleet members are calculated at the start of the game using the case-base"; see also page 1, right column, last paragraph, "make use of inmatch history and information from recorded games'').

Regarding claim 73, Baumgarten teaches the method of claim 72, wherein the first and second objectives are synthesized based on source assets associated with the event (page 4, right column, second paragraph, "The exact positions of the metafleet members are calculated at the start of the game using the case-base"; see also page 1, right column, last paragraph, "make use of inmatch history and information from recorded games'').

Regarding claim 74, Baumgarten teaches the method of claim 72, further comprising:
extracting a set of actions from source assets associated with the event page 4, right column, second paragraph, "The exact positions of the metafleet members are calculated at the start of the game using the case-base"; see also page 1, right column, last paragraph, "make use of inmatch history and information from recorded games''), wherein the first and second objectives are derived from the set of actions.

Regarding claim 75, Baumgarten teaches the method of claim 74, wherein the first and second objectives are consistent with the set of actions  (page 4, right column, second
paragraph, "The exact positions of the metafleet members are calculated at the start of the game using the case-base"; see also page 1, right column, last paragraph, "make use of inmatch history and information from recorded games'').

Regarding claim 79, Baumgarten teaches the method of claim 66, further comprising:
receiving a user input selecting a respective OE within the SR setting; and
in response to receiving the user input, rendering for display the SR setting through the perspective of the respective OE (page 4, left column, last paragraph; page 6, left column, fourth paragraph, wherein a player can control different types
of virtual entities such as "planes", "submarines" in addition to ships in "DEFCON'').

Regarding claim 80, Baumgarten teaches the method of claim 66, further comprising:
obtaining contextual information characterizing the SR setting (page 1, left column, first paragraph, users specifying different game settings).

Regarding claim 81, Baumgarten teaches the method of claim 80, wherein the contextual information includes information associated with OEs and OE encapsulations page 4, left column, last paragraph, page 1, left column, first paragraph, users specifying different game settings.).

Regarding claim 82, Baumgarten teaches the method of claim 80, wherein the contextual information includes information associated with user-specified information associated with the SR setting (page 4, left column, last paragraph, page 1, left column, first paragraph, users specifying different game settings.).

Regarding claim 83, Baumgarten teaches the method of claim 66, further comprising:
setting virtual environmental conditions for the SR setting (page 4, left column, last paragraph, page 1, left column, first paragraph, users specifying different game settings.).

Regarding claim 84, Baumgarten teaches the method of claim 83, wherein the virtual environmental conditions are set based on source assets characterizing a scene (page 4, left column, last paragraph,(page 1, left column, first paragraph, users specifying different game settings).

Regarding claim 85, Baumgarten teaches the method of any of claims 83, further comprising:
receiving a user input modifying the virtual environmental conditions for the SR setting for a second time period (page 4, left column, last paragraph,(page 1, left column, first paragraph, users specifying different game settings).

in response to receiving the user input, modifying the virtual environmental conditions for the SR setting based on the user input for the second time period (page 4, left column, last paragraph,(page 1, left column, first paragraph, users specifying different game settings).

Claims 86 and 87 recite similar limitations to that of claim 66 and thus are rejected under similar rationale as detailed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J CRADDOCK whose telephone number is (571)270-7502.  The examiner can normally be reached on Monday - Friday 11:00 AM - 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona E Faulk can be reached on 571-272-7515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/ROBERT J CRADDOCK/Primary Examiner, Art Unit 2616